United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 97-2281
                                 ___________

Jo Karen McGuire,                       *
                                        *
              Appellant,                *
                                        *
       v.                               *
                                        *
State of Arkansas; Arkansas State       *
University; George Jackson;             *
Rehabilitation Services; Department     *
of Education, United States of          *
America, Office for Civil Rights,       *
Region VI; Jim Guy Tucker, as           *
Governor of the State of Arkansas;      *
Winston Bryant, as Attorney General     *
of the State of Arkansas; Les Wyatt,    *   Appeal from the United States
Ph.D., President of Arkansas State      *   District Court for the
University; John Mangieri, Ph.D.,       *   Eastern District of Arkansas.
Individually and in his Official        *
Capacity as (Past) President of         *         [UNPUBLISHED]
Arkansas State University; Eugene       *
Smith, Ph.D., Individually and in his   *
Official Capacity at Arkansas State     *
University; Scott Lewis, Individually,  *
and in his Official Capacity at         *
Arkansas State University; J.W. Mason, *
Ph.D., Individually and in his Official *
Capacity in the Department of Human     *
Resources, Office of Affirmative        *
Action, Arkansas State University;      *
Jennifer Rice-Mason, Ph.D.,             *
Individually and in Her Official        *
Capacity at Arkansas State University;     *
James Blagg, Ph.D., Individually and       *
in His Official Capacity as Dean of the    *
College of Nursing and Health              *
Professions, Arkansas State University;    *
Grace Whitis, Ph.D. Individually and       *
in Her Official Capacity at Arkansas       *
State University; Martha Caldwell, R.N.,   *
Individually and in Her Official           *
Capacity at Arkansas State University;     *
Annette Stacy, R.N., Individually and      *
in Her Official Capacity at Arkansas       *
State University; Debra Walden, R.N.,      *
Individually and in Her Official           *
Capacity at Arkansas State University;     *
Mary Ellen Warner, R.N., Individually      *
and in Her Official Capacity at            *
Arkansas State University; Karen           *
Olsen, R.N., Individually and in Her       *
Official Capacity at Arkansas State        *
University; Shirley Basinger, R.N.,        *
Individually and Her Official              *
Capacity at Arkansas State University;     *
Leonard McDaniel, also known as            *
J.L. McDaniel, Individually, and in His    *
Official Capacity in the Office of         *
Admissions, Arkansas State                 *
University; Gerald Craig, Individually     *
and in His Official Capacity in the        *
Office of Financial Aid, Arkansas          *
State University; Fran Lard,               *
Individually, and in Her Official          *
Capacity in the Office of Finance          *
and Administration; Randal Bass,           *
Ph.D., Individually and in His             *
Official Capacity at ASU Counseling        *
Center; Russell Dixon, Ph.D.,              *

                                       -2-
Individually, and in His Official          *
Capacity at ASU Counseling Center;         *
Center; Bonnie White, Individually,        *
and in her Official Capacity as Head       *
Administrator of George Jackson            *
Mental Health Center; Mike Wilson,         *
Psy.D., Individually and in His            *
Official Capacity at George Jackson        *
Mental Health Center; Del Thomas,          *
Psy.D., Individually, and His Official     *
Capacity at George Jackson Mental          *
Health Center; Alice Hayes, R.N., ----     *
Individually, and in Her Official          *
Capacity at George Jackson Mental          *
Health Center; Judy Jackson, L.S.W.,       *
Individually, and in Her Official          *
Capacity at George Jackson Mental          *
Health Center; Ginnie Baggett, R.N.,       *
Individually, and in Her Official          *
Capacity at George Jackson Mental          *
Health Center; Charles Perry,              *
Individually, and in His Official          *
Capacity in Department of Human            *
Services, Rehabilitation Services,         *
Region III; Larry Lawrence, Ex.,           *
Individually, and in His Official          *
Capacity in Department of Human            *
Services, Rehabilitation Services,         *
Region III; Sandra Massey, M.R.C.,         *
Individually, and in Her Capacity in       *
Department of Human Services,              *
Rehabilitation Services, Region III;       *
William J. Clinton, as the President of    *
the United States of America; Janet        *
Reno, as United States Attorney            *
General; Taylor August, Individually,      *
and in His Official Capacity in            *

                                          -3-
Department of Education, Office of       *
Civil Rights, Region VI; George Cole,    *
Individually, and in His Official        *
Capacity as Action Regional              *
Director (July 1993) in Department       *
of Education; Charlene Furr,             *
Individually, and in Her Official        *
Capacity as Unit Director, PRMS;         *
Brenda Sadler, Individually, and in      *
Her Official Capacity as Civil Rights    *
Specialist, Department of Education;     *
E.J. Duncan, Individually, and in His    *
Official Capacity as Branch Chief,       *
Department of Education, Office of       *
Civil Rights, Region VI, Hannah          *
King, Individually, and in Her           *
Official Capacity as Division            *
Director, Department of                  *
Education; Monte Eeds, Individually,     *
and in His Official Capacity as          *
Attorney, Department of Education,       *
                                         *
            Appellees.                   *

                                  ___________

                         Submitted: September 7, 1998

                              Filed: December 7, 1998
                                  ___________

Before McMILLIAN, RICHARD S. ARNOLD, and MORRIS SHEPPARD
      ARNOLD, Circuit Judges.
                              ___________




                                        -4-
PER CURIAM.

       Jo Karen McGuire appeals from the district court&s1 dismissal of certain claims
and the adverse grant of summary judgment as to others in her action alleging, inter
alia, disability discrimination in her termination from the Arkansas State University
nursing program. Upon a thorough review of the record and the parties& submissions
on appeal, we conclude that judgment for the defendants was proper. We also
conclude the district court did not err in denying Ms. McGuire&s request for
appointment of counsel, and we deny her request for counsel on appeal. Accordingly
we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable Stephen M. Reasoner, United States District Court Judge for the
Eastern District of Arkansas. .

                                         -5-